DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-9 and 16-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,771,367,  of U.S. Patent No. 8,968,414, claims 1-4 of U.S. Patent No. 9,592,126, and claim 1 of U.S. Patent No. 10,105,230.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-9 and 16-20 of the application and claims 1-4 of U.S. Patent No. 8,771,367, claim 1 of U.S. Patent No. 8,968,414, claims 1-4 of U.S. Patent No. 9,592,126, and claim 1 of U.S. Patent No. 10,105,230 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-4 of U.S. Patent No. 8,771,367, claim 1 of U.S. Patent No. 8,968,414, claims 1-4 of U.S. Patent No. 9,592,126, and claim 1 of U.S. Patent No. 10,105,230 is in effect a “species” of the “generic” invention of claims 1-9 and 16-20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-9 and 16-20 of the application are anticipated by claims 1-4 of U.S. Patent No. 8,771,367, claim 1 of U.S. Patent No. 8,968,414, claims 1-4 of U.S. Patent No. 9,592,126, and claim 1 of U.S. Patent No. 10,105,230, it is not patentably distinct from claims 1-4 of U.S. Patent No. 8,771,367, claim 1 of U.S. Patent No. 8,968,414, claims 1-4 of U.S. Patent No. 9,592,126, and claim 1 of U.S. Patent No. 10,105,230.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dalla Pria et al. (US PG Pub No. 2010/0234965 A1).
Regarding independent claim 1 and independent claim 16, and referring to Figures 1 and 2 (annotated Figure 2 is shown below), Dalla Pria et al. ‘965 disclose a liner (10) adapted for insertion into an acetabular shell (12) for use in hip arthroplasty, the liner comprising:
a concave inner surface (40) adapted to engage a femoral head;
an outer surface (19) adapted to engage the acetabular shell; 
a rim (43) extending between the inner surface and the outer surface,
wherein the outer surface includes a locking section extending from the rim, a composite-curved section extending from the locking section at a first transition point, and a dome section extending from the composite-curved section, wherein at the first transition point, the composite-curved section is tangential to the locking section.




FIRST INTERPRETATION:

    PNG
    media_image1.png
    299
    715
    media_image1.png
    Greyscale

ALTERNATIVE INTERPRETATION (below):

    PNG
    media_image2.png
    268
    667
    media_image2.png
    Greyscale
 
Regarding claim 2 and claim 19, wherein the composite-curved section includes a radial portion and a tangential portion (see FIRST and ALTERNATIVE interpretations above). Notice, “a radial portion” is broadly interpreted as (i) a “portion” having a radius and/or (ii) a “portion” radially extending from longitudinal axis of the “a liner”. Therefore, “a radial portion” can be “a tangential portion”, and “a tangential portion” can be “a radial portion”.  

Regarding claim 4, wherein the tangential portion is a straight line (both of the FIRST and ALTERNATIVE interpretations, above, show a straight line as part of the “a composite-curved section”). Notice, the metes and bounds of said “a tangential portion” are not defined in the claim language. Therefore, the “portion” could be arbitrarily assigned to be the tangent itself, and therefore straight. 
Regarding claim 5, wherein the tangential portion extends from the radial portion at a second transition point (see FIRST and ALTERNATIVE interpretations above). Notice, the metes and bounds of said “a tangential portion” are not defined in the claim language. Therefore, the “portion” could be arbitrarily assigned to be the tangent itself, and therefore straight. Further notice, “a radial portion” is broadly interpreted as (i) a “portion” having a radius and/or (ii) a “portion” radially extending from longitudinal axis of the “a liner”. Therefore, “a radial portion” can be “a tangential portion”, and “a tangential portion” can be “a radial portion”.   
Regarding claim 6, wherein the tangential portion is tangential to the radial portion at the second transition point (see FIRST and ALTERNATIVE interpretations above).  
Regarding claim 7 and claim 17, wherein the dome section extends from the tangential portion at a third transition point (see FIRST and ALTERNATIVE interpretations above).  
Regarding claim 8 and claim 18, wherein the tangential portion is tangential to the dome section at the third transition point (see FIRST and ALTERNATIVE interpretations above).  
.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure - Schmotzer (US 6,325,829 B1) discloses (see Figures 1 and 2) a liner (10) comprising: a concave inner surface (Figure 1) adapted to engage a femoral head; an outer surface (11) adapted to engage the acetabular shell; a rim (Figure 1) extending between the inner surface and the outer surface, wherein the outer surface includes a locking section extending from the rim, a composite-curved section extending from the locking section at a first transition point, and a dome section extending from the composite-curved section, wherein at the first transition point, the composite-curved section is tangential to the locking section (C1:L63 to C2:L5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774